United States Court of Appeals
      for the Federal Circuit
             __________________________

              (Opposition No. 91163853)
         MIDWESTERN PET FOODS, INC.,
                 Appellant,

                          v.
     SOCIETE DES PRODUITS NESTLE S.A.,
                  Appellee.
             __________________________

                     2011-1482
             __________________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.
              ___________________________

                Decided: July 9, 2012
             ___________________________

    TIMOTHY D. PECSENY, Blank Rome LLP, of Philadel-
phia, Pennsylvania argued for appellant.

    THOMAS A. POLCYN, Thompson Coburn LLP, of St.
Louis, Missouri, argued for appellee. With him on the
brief was MATTHEW A. BRAUNEL.
              __________________________

    Before BRYSON, MAYER, and DYK, Circuit Judges.
MIDWESTERN PET   v. SOCIETE PRODUITS                      2


  Opinion for the court filed by Circuit Judge BRYSON.
Concurring in part and dissenting in part opinion filed by
                   Circuit Judge DYK.

BRYSON, Circuit Judge.

     Midwestern Pet Foods, Inc., appeals from the decision
of the Trademark Trial and Appeal Board denying regis-
tration of its mark, WAGGIN’ STRIPS. Because substan-
tial evidence supports the Board’s finding of a likelihood
of confusion between Midwestern’s WAGGIN’ STRIPS
mark and the registered BEGGIN’ STRIPS mark owned
by Societe des Produits Nestle S.A. (“Nestle”), and be-
cause the Board committed no reversible procedural error
in admitting evidence submitted by Nestle, we affirm.

                             I

    Nestle’s BEGGIN’ STRIPS registered mark for pet
treats has been in continuous use since 1988 and has been
registered since 1989. Midwestern manufactures, mar-
kets, and sells dog and cat treats. In connection with the
introduction of a new product, Midwestern filed an intent-
to-use application with the Patent and Trademark Office
seeking to register the mark WAGGIN’ STRIPS for pet
food and edible pet treats. Nestle opposed registration,
arguing in relevant part that there was a likelihood of
confusion between the two marks.

    During pre-hearing discovery, Midwestern served
document requests and interrogatories on Nestle. Nestle
objected to the discovery requests, alleging that various of
the requests were overbroad and unduly burdensome,
that certain of the requested documents were irrelevant,
and that certain of the documents were protected by the
attorney-client privilege and the work-product doctrine or
3                      MIDWESTERN PET   v. SOCIETE PRODUITS


were proprietary in nature and were not required to be
produced prior to the entry of a protective order. In
response to several of the requests, Nestle agreed to
produce “at a mutually agreeable time and place” non-
privileged documents to the extent the requests were not
objectionable on some other basis. In response to several
other requests, Nestle agreed to reconsider its responses
if Midwestern would narrow its requests. After the entry
of a protective order to address concerns about confidenti-
ality, Midwestern did not take any further steps to ar-
range for the production of the documents that Nestle had
agreed to produce, nor did it narrow any of its requests or
move to compel the production of any of the requested
documents.

    Following discovery, the Board conducted a hearing at
which both parties presented evidence and witness testi-
mony. Nestle introduced advertising, sales, and market-
ing evidence. Nestle also relied on evidence of the fame of
its mark that post-dated Midwestern’s intent-to-use
application. Midwestern objected to Nestle’s evidence on
both of those issues, but the Board overruled most of the
objections. As for the advertising, sales, and marketing
evidence, the Board struck one exhibit on the ground that
the exhibit was responsive to one of Midwestern’s docu-
ment requests, but that Nestle had represented that no
documents responsive to that request existed. The Board
dismissed Midwestern’s objections to the other exhibits,
finding that Nestle’s discovery responses “in no way led
[Midwestern] to believe that no documents satisfied [its]
discovery requests.” The Board further ruled that be-
cause Midwestern was dissatisfied with Nestle’s failure to
produce documents in response to its document requests,
it was incumbent upon Midwestern to file a timely motion
to compel as a means of testing Nestle’s objections.
Having failed to do so, the Board ruled, Midwestern had
MIDWESTERN PET   v. SOCIETE PRODUITS                      4


waived its right to object to particular evidence on the
ground that Nestle should have produced it during dis-
covery but did not. As for the evidence of fame, the Board
held that although most of that evidence was not relevant
to Nestle’s claim of dilution of its mark, the evidence was
relevant to the issue of likelihood of confusion.

    On the merits, the Board rejected Nestle’s claim of
trademark dilution because it found that Nestle had not
shown that its BEGGIN’ STRIPS mark had the fame
necessary to support a dilution claim. However, the
Board upheld Nestle’s claim of likelihood of confusion.
After considering each of the factors bearing on the likeli-
hood of confusion, the Board concluded that the marks
were likely to lead to consumer confusion, “principally
because the goods are identical, the channels of trade and
classes of purchasers are the same, and the marks are
similar in appearance, sound, connotation and commer-
cial impression.” Accordingly, the Board sustained the
opposition to Midwestern’s application.

                             II

     Midwestern argues that the Board erred by failing to
sustain Midwestern’s objection to the admission of Nes-
tle’s evidence of its advertising, sales, and marketing
activities relating to the BEGGIN’ STRIPS mark. Mid-
western’s argument is based on Nestle’s failure to produce
those documents in response to various of Midwestern’s
discovery requests. According to Midwestern, Nestle
should not have been allowed to introduce at trial any of
the documents it failed to produce in discovery.

     As an initial matter, because Nestle’s opposition was
filed prior to 2007, when Board procedures were amended
to require mandatory initial disclosures, see 72 Fed. Reg.
5                       MIDWESTERN PET   v. SOCIETE PRODUITS


42,259 (Aug. 1, 2007), Nestle was not obligated to specify
in advance of trial the evidence it intended to present in
support of its case or to identify which witnesses it in-
tended to call. See Carefirst of Md., Inc. v. FirstHealth of
the Carolinas, Inc., 77 U.S.P.Q.2d 1492, 1500 (T.T.A.B.
2005); Time Warner Entm’t Co. v. Jones, 65 U.S.P.Q.2d
1650, 1656 (T.T.A.B. 2002); British Seagull Ltd. v. Bruns-
wick Corp., 28 U.S.P.Q.2d 1197, 1201 (T.T.A.B. 1993),
aff’d, 35 F.3d 1527 (Fed. Cir. 1994); Charrette Corp. v.
Bowater Commc’n Papers Inc., 13 U.S.P.Q.2d 2040, 2041
(T.T.A.B. 1989). For cases governed by the pre-2007
procedures, the Board has routinely held that parties do
not have a right to disclosure of the documents and wit-
nesses the opposing party intends to rely on at trial.
Time Warner, 65 U.S.P.Q. at 1656; British Seagull, 28
U.S.P.Q.2d at 1201 (“Applicant could have simply de-
clined to answer opposers’ interrogatories on the ground
that it was not required to specify in detail the evidence it
intended to present at trial.”).

     Moreover, with respect to the documents at issue on
appeal, Nestle objected to the production requests on
various grounds, including the breadth of the requests. It
agreed to produce some of the requested documents at a
mutually agreeable time and place, however, and it
agreed to reconsider several of Midwestern’s document
requests if Midwestern would narrow the requests. The
Board ruled that if Midwestern was dissatisfied with
Nestle’s response, it was incumbent upon Midwestern to
file a timely motion to compel or to modify its interrogato-
ries. Because “it was applicant’s own inaction that pre-
vented applicant from obtaining opposer’s evidence prior
to trial,” the Board held that Midwestern could not claim
MIDWESTERN PET   v. SOCIETE PRODUITS                     6


prejudice based on Nestle’s failure to produce the dis-
puted documents. 1

    Having objected to Midwestern’s propounded discov-
ery, Nestle was not obliged to produce the disputed docu-
ments absent a request by Midwestern to have the Board
rule on Nestle’s objections. Board precedent and proce-
dures applicable to pre-2007 cases such as this one re-
quired Midwestern to move to compel production in order
to test the sufficiency of Nestle’s response. Time Warner,
65 U.S.P.Q.2d at 1656-57 (in response to opposer’s objec-
tion to interrogatories on the grounds that they were
unduly burdensome and violative of the attorney-client
privilege, the work product doctrine, and claims of confi-
dentiality, “applicant never filed a motion to compel
further responses from opposer; applicant will not now be
heard to complain that opposer’s discovery responses were
inadequate”); see Trademark Trial and Appeal Board
Manual of Procedure (“TBMP”) § 523.04 (“If a party that
served a request for discovery receives a response thereto
which it believes to be inadequate, but fails to file a
motion to challenge the sufficiency of the response, it may
not thereafter be heard to complain about the sufficiency
thereof.”); 3 J. Thomas McCarthy, McCarthy on Trade-
marks & Unfair Competition § 20:113 (4th ed. 2012)
(same).

   The Board has applied that principle consistently for
years, even in cases in which the party that objected to

   1    Nestle objected to some of Midwestern’s requests
on relevancy grounds to the extent they bore on the
question of priority, which was not a disputed issue in the
opposition proceeding. Midwestern did not seek to compel
the production of those documents, nor did it challenge
Nestle’s characterization of those documents as going to
the issue of priority.
7                      MIDWESTERN PET   v. SOCIETE PRODUITS


the production of the disputed materials later sought to
introduce some of the same materials at trial. See H.D.
Lee Co. v. Maidenform Inc., 87 U.S.P.Q.2d 1715, 1719
(T.T.A.B. 2008) (“If applicant was unsatisfied with op-
poser’s failure to respond to its discovery requests, it was
required to file a motion to compel discovery, failing
which applicant waived its right to object to such testi-
mony and evidence on the ground that it was not pro-
duced during discovery.”); Carefirst of Md., Inc., 77
U.S.P.Q.2d at 1500 (“[I]f applicant believed that opposer’s
responses were inadequate, it was obligated to test the
sufficiency of the responses by way of a motion to compel,
which applicant failed to do.”); Linville v. Rivard, 41
U.S.P.Q.2d 1731, 1733 (T.T.A.B. 1996) (permitting intro-
duction of documents by respondent that were within the
scope of petitioner’s discovery request, but to which
respondent had objected as vague and burdensome, where
petitioner did not move to compel discovery).

    The dissent would invalidate that procedure on the
ground that it is inconsistent with court decisions apply-
ing the Federal Rules of Civil Procedure. While the Board
has followed the federal rules with regard to discovery
matters in most respects, it has not adopted those rules in
toto, and it has retained discretion to adopt discovery
rulings suited to matters before it in order to balance the
parties’ interests. See Pioneer Kabushiki Kaisha v. Hi-
tachi High Techs. Am., Inc., 74 U.S.P.Q.2d 1672, 1678
n.10 (T.T.A.B. 2005); FMR Corp. v. Alliant Partners, 51
U.S.P.Q.2d 1759, 1761 (T.T.A.B. 1999); Harjo v. Pro-
Football, Inc., 50 U.S.P.Q.2d 1705, 1715 (T.T.A.B. 1999).
In particular, the Board has developed its own procedure
for dealing with discovery disputes such as the one in this
case, as shown by the cases cited by the Board and those
cited earlier. Because Midwestern was on notice of that
procedure, there was no unfair surprise in applying that
MIDWESTERN PET   v. SOCIETE PRODUITS                     8


procedure and admitting the disputed evidence when
Midwestern failed to take the steps required by the Board
to preserve a discovery claim.

    In certain cases, the Board has barred parties from
introducing evidence that was not produced during dis-
covery, even in the absence of a motion to compel, such as
when the party from which discovery is sought represents
that there are no documents responsive to the discovery
request and then seeks to introduce documents that fall
within the scope of the request. See Weiner King, Inc. v.
Wiener King Corp., 615 F.2d 512, 521 (CCPA 1980)
(party’s representation that all relevant facts were al-
ready of record); Super Valu Stores, Inc. v. Exxon Corp.,
11 U.S.P.Q.2d 1539, 1542-43 (T.T.A.B. 1989) (party’s
representation that it had no responsive evidence). In
those cases, however, the withholding party represented
that it had no relevant documents that would be used at
trial or refused to allow access to the requested docu-
ments. Here, with the exception of the exhibit as to which
the Board sustained Midwestern’s objection, Nestle’s
responses consisted of objections to the production of the
documents requested, not representations that the re-
quested documents did not exist.

    Supervision of discovery, and in particular the appli-
cation of the preclusion sanction, lies within the Board’s
discretion. See Keebler Co. v. Murray Bakery Prods., 866
F.2d 1386, 1388 n.1 (Fed. Cir. 1989); FMR, 51 U.S.P.Q.2d
at 1761; TBMP § 527.01(e) (“In instances where a party
does not ‘unequivocally refuse’ to provide information in
response to discovery requests, the preclusion sanction
under Fed. R. Civ. P. 37(c)(1) may not apply.”). In view of
Midwestern’s failure to follow up on Nestle’s offers to
produce certain materials at a mutually agreeable time
and place and to respond to narrower document requests,
9                      MIDWESTERN PET   v. SOCIETE PRODUITS


and in view of Midwestern’s failure to test the sufficiency
of Nestle’s objections to the discovery requests by moving
to compel the production of the requested materials, we
hold that the Board did not abuse its discretion by refus-
ing to strike Nestle’s evidence.

                            III

     Midwestern next argues that the Board improperly al-
lowed Nestle to rely on evidence of the fame of the
BEGGIN’ STRIPS mark that postdated the filing of the
WAGGIN’ STRIPS application. Midwestern argues that
such evidence is improper in analyzing the likelihood of
confusion because evidence of the fame of an opposer’s
mark must predate the applicant’s filing date in order to
be admissible in an opposition proceeding. As the Board
pointed out, however, Midwestern misreads the Board’s
precedent. Contrary to Midwestern’s contention, evidence
of post-application fame, although not relevant to the
issue of dilution of the opposer’s mark, see 15 U.S.C.
§§ 1053, 1125(c), is relevant to the issue of likelihood of
confusion. And while a party asserting dilution in an
opposition proceeding must establish that its mark had
become famous prior to the filing date of an intent-to-use
application, Toro Co. v. ToroHead Inc., 61 U.S.P.Q.2d
1164, 1174 (T.T.A.B. 2001), no such restriction applies to
the use of evidence of the strength of a mark for purposes
of showing likelihood of confusion. Id. at 1170 (“[F]ame
for likelihood of confusion purposes and fame for dilution
purposes are not necessarily the same. A mark may have
acquired sufficient public recognition and renown to
demonstrate that it is a strong mark for likelihood of
confusion purposes without meeting the stringent re-
quirements to establish that it is a famous mark for
dilution purposes.”); see generally Coach Servs., Inc. v.
Triumph Learning LLC, 668 F.3d 1356, 1373 (Fed. Cir.
MIDWESTERN PET   v. SOCIETE PRODUITS                    10


2012). The Board therefore did not err in considering
Nestle’s post-application evidence of fame in assessing the
likelihood of confusion in this case.

                            IV

    As to the merits, Midwestern argues that the Board
erred when it found that Midwestern’s WAGGIN’ STRIPS
mark is confusingly similar to Nestle’s BEGGIN’ STRIPS
mark. In finding a likelihood of confusion, the Board
analyzed the relevant factors: the fame of Nestle’s mark;
the similarity of the goods, the channels of trade, and
purchasers; the conditions of sale; the similarity of the
marks; and Midwestern’s intent. See In re E. I. Du Pont
de Nemours & Co., 476 F.2d 1357, 1361 (CCPA 1973).

    Midwestern first argues that because the Board found
that Nestle’s mark was not famous, it should have af-
forded the mark only a narrow scope of protection. While
the Board found that BEGGIN’ STRIPS was not a famous
mark entitled to the broadest protection, it accorded the
mark a broad scope of protection based on all the evidence
presented to it—essentially holding that this factor
weighed slightly in favor of Nestle.

     The Board characterized some of Nestle’s evidence of
fame as unconvincing, such as the sales figures for prod-
ucts bearing the BEGGIN’ STRIPS mark, which carried
little weight in the absence of sales figures for competing
products. Nonetheless, the Board recognized that the
BEGGIN’ STRIPS mark has been in use since at least
1988 and that products bearing the mark have been
advertised, marketed, and sold throughout the nation.
The Board found that Nestle’s sales of products carrying
the BEGGIN’ STRIPS trademark were attributable, at
least in part, to the considerable sums Nestle has ex-
11                     MIDWESTERN PET   v. SOCIETE PRODUITS


pended on advertising. In that regard, Nestle has covered
a broad spectrum of advertising media in seeking to
promote the mark. See Bose Corp. v. QSC Audio Prods.,
Inc., 293 F.3d 1367, 1371 (Fed. Cir. 2002) (“fame of a
mark may be measured . . . by the volume of sales and
advertising expenditures of the goods traveling under the
mark, and by the length of time those indicia of commer-
cial awareness have been evident”). Substantial evidence
thus supports the Board’s finding that BEGGIN’ STRIPS,
although not a famous mark, has enjoyed “at least a high
degree of recognition” that has rendered the mark “dis-
tinctive and strong and entitled to a broad level of protec-
tion.” See Palm Bay Imps., Inc. v. Veuve Clicquot
Ponsardin Maison Fondee En 1772, 396 F.3d 1369, 1375
(Fed. Cir. 2005) (likelihood-of-confusion fame “varies
along a spectrum from very strong to very weak”).

    Midwestern attempts to distinguish the WAGGIN’
STRIPS and BEGGIN’ STRIPS marks by parsing their
appearance, meaning, sound, and impression. The evi-
dence recited by the Board, however, supports the Board’s
finding that the marks are confusingly similar. While
both Midwestern and Nestle have disclaimed the STRIPS
portion of their marks, each mark must be viewed in its
entirety. Schwarzkopf v. John H. Breck, Inc., 340 F.2d
978 (CCPA 1965). In addition, both marks use the stan-
dard character format, so any specific differences in
design are not relevant.

    As the Board noted, the two marks have the same
format, structure, and syntax. Both consist of two words.
The second word in each mark is identical. The first word
in each mark ends with GGIN’, the IN’ being the informal
-IN’ suffix of the present participle form of the verb.
While the two verbs are different, the verb in both marks
consists of a single syllable, and the marks have generally
MIDWESTERN PET   v. SOCIETE PRODUITS                    12


similar pronunciations, cadences, and intonations. Be-
yond that, the verbs “wag” and “beg” both suggest dog
behavior, and in particular both convey the excitement
exhibited by dogs during feeding. Although the Board
acknowledged that the mark BEGGIN’ STRIPS also
suggests “bacon strips” to some consumers, the Board
reasonably concluded that the implicit reference to “ba-
con” did not detract from the similarity of the two marks
in both sound and meaning.

    The Board further pointed out that the two marks are
used in connection with identical products, and that the
products would be sold in the same channels of trade and
to the same consumers. Moreover, the Board noted that
the products are inexpensive items that would be pur-
chased by ordinary consumers who would be likely to
exercise no more than ordinary care in making their
purchases. Notwithstanding the differences between the
marks that are evident when viewed side by side, the
Board pointed out that the test is not whether the marks
can be distinguished when subjected to a side-by-side
comparison, but whether they are sufficiently similar in
their overall commercial impression. The ultimate in-
quiry is whether, in light of the conditions of their sale,
“confusion as to the source of the goods offered under the
respective marks is likely to result.” Applying that test,
the Board found that consumer confusion was likely.
That finding is supported by substantial evidence.

    Midwestern contends that similar third-party marks
are in use on similar goods in the market and that the
evidence of similar third-party marks undercuts the
evidence of likelihood of confusion. As the Board noted,
however, a number of the marks on Midwestern’s list
either relate to different products, such as animal leashes
or pet grooming services, or are substantially different
13                     MIDWESTERN PET   v. SOCIETE PRODUITS


marks, such as BARK N BAC’N, WAGGIN’ TRAIN
BRAND WOOFLES, and MINI BACON FLAVOR
STRIPS, and are not relevant. As the Board found, none
of the third-party marks are close to the marks at issue in
this case. The Board therefore properly found Midwest-
ern’s evidence of third-party use unpersuasive.

     Although Nestle did not introduce consumer survey
evidence in support of its showing of a likelihood of confu-
sion, neither the Board nor this court has required survey
evidence in order to show a likelihood of confusion. See,
e.g., Bose Corp., 293 F.3d at 1374; T.A.B. Sys. v. PacTel
Teletrac, 77 F.3d 1372, 1375 (Fed. Cir. 1996) (survey
evidence not required to prove analogous use); McDon-
ald’s Corp. v. McClain, 37 U.S.P.Q.2d 1274, 1277
(T.T.A.B. 1995) (“Nor is there authority for contending
that opposer had the duty to conduct a survey to buttress
its likelihood of confusion claim. Neither party is obli-
gated, in a proceeding before the Board, to spend the
effort and expense to obtain such evidence.”); Hilson
Research Inc. v. Soc’y for Human Res. Mgmt., 27
U.S.P.Q.2d 1423, 1435-36 (T.T.A.B. 1993) (“[t]he Board,
although receptive to surveys, does not require them”).
Several of our sister circuits have also held that survey
evidence is not required to show a likelihood of confusion.
See, e.g., Tools USA & Equip. Co. v. Champ Frame
Straightening Equip., Inc., 87 F.3d 654, 661 (4th Cir.
1996) (“surveys are not required to prove likelihood of
confusion,” quoting Woodsmith Publ’g Co. v. Meredith
Corp., 904 F.2d 1244, 1249 (8th Cir. 1990)); Charles
Jacquin et Cie, Inc. v. Destileria Serralles, Inc., 921 F.2d
467, 476 (3d Cir. 1990) (“[W]e have not yet held that a
consumer survey is mandatory to establish likelihood of
confusion in a Lanham Act case and do not so hold in this
case.”); Boston Athletic Ass’n v. Sullivan, 867 F.2d 22, 32
MIDWESTERN PET   v. SOCIETE PRODUITS                       14


n.9 (1st Cir. 1989); see generally McCarthy on Trademarks
and Unfair Competition, §§ 32:194-32:196.

    We do not infer from Nestle’s failure to provide survey
evidence that such evidence would be harmful, especially
when there is ample evidence demonstrating likelihood of
confusion. While there may be cases in which the evi-
dence of likelihood of confusion is not strong enough to
support a finding to that effect in the absence of survey
evidence, this is not such a case. In light of the identity of
the goods, the similarity in the channels of trade and
types of consumers, and the similarity of the BEGGIN’
STRIPS and WAGGIN’ STRIPS marks themselves, the
Board’s finding of a likelihood of confusion is supported by
substantial evidence, and we therefore uphold it.

                        AFFIRMED
  United States Court of Appeals
      for the Federal Circuit
               __________________________

                (Opposition No. 91163853)
          MIDWESTERN PET FOODS, INC.,
                  Appellant,
                            v.
      SOCIETE DES PRODUITS NESTLE S.A.,
                   Appellee.
               __________________________

                       2011-1482
               __________________________

    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.
              __________________________

DYK, Circuit Judge, concurring in part and dissenting in
part.
     Although I agree with the majority’s resolution of the
likelihood of confusion issue on this record, I disagree
with the majority’s approval of the flawed process by
which the Trademark Trial and Appeal Board (“Board”)
reached its decision. The majority’s holdings that Nestle
had no duty to produce the evidence on which it intended
to rely during discovery, and that Midwestern’s failure to
file a motion to compel barred it from objecting to the
admission of that evidence are incorrect and conflict with
the advisory committee notes and with decisions inter-
preting the Federal Rules of Civil Procedure, which have
                                                          2


been adopted for Board proceedings. I respectfully dis-
sent from part II of the majority’s opinion.
    During discovery in this case, Midwestern requested
that Nestle produce a broad range of documents, includ-
ing “[a]ll documents . . . which [Nestle] may rely upon to
support its claims or defenses in connection with the []
proceeding.” 1 J.A. 1198. On December 16, 2005, Nestle
responded to Midwestern’s discovery request, refusing to
produce the documents and objecting as follows:
   [Nestle] objects to this request to the extent it
   seeks information and/or documents which are
   proprietary and confidential prior to entry of a
   suitable protective order. [Nestle] objects to this
   request to the extent it seeks information and/or
   documents which are protected by the attorney
   client privilege and/or work product doctrine.
   [Nestle] objects to the request as overbroad and
   unduly burdensome. . . . [Nestle] further objects to
   the request to the extent it seeks information
   and/or documents which are inconsistent with the
   holding of Charrette Corp. v. Bowater Communi-
   cation Papers, Inc., 13 USPQ 2d 2040 (TTAB
   1989).
J.A. 1198-99.
                            I
   Relying on Charrette Corp. v. Bowater Communication
Papers Inc., 13 U.S.P.Q.2d 2040 (T.T.A.B. 1989), and its

   1    Midwestern also requested production of docu-
ments relating to advertisement, promotion, sale, and
marketing of products bearing Nestle’s BEGGIN’ STRIPS
mark, to which the withheld documents were also likely
responsive. See J.A. 1191-96 (interrogatory requests 6, 7,
8, 11 and 12).
3


progeny, the majority holds that in Board proceedings
there is no obligation to specify the documents on which a
party intends to rely prior to trial, Majority Op. at 5.
However, in 1972, the Federal Rules of Civil Procedure
(with exceptions not relevant here) were adopted to gov-
ern discovery in opposition proceedings before the Board.
See Trademark Inter Partes Procedure, 37 Fed. Reg.
7605, 7605-06 (Apr. 18, 1972) (codified at 37 C.F.R.
§ 2.120). The Federal Rules of Civil Procedure were again
adopted in 1998, though exempting Board proceedings
from the automatic disclosure requirements of Rule
26(a)(1), which had been added to the federal rules in
1993. See Miscellaneous Changes to Trademark Trial and
Appeal Board Rules, 63 Fed. Reg. 48,081, 48,098 (Sept. 9,
1998).
    The central purpose of the federal discovery rules is to
avoid surprise at trial. Those rules are designed to “make
a trial less a game of blind man’s bluff and more a fair
contest with the basic issues and facts disclosed to the
fullest practicable extent.” United States v. Procter &
Gamble Co., 356 U.S. 677, 682 (1958) (citing Hickman v.
Taylor, 329 U.S. 495, 501 (1947)). Under the federal
rules, it has always been permissible to request the
production of documents that a party intends to rely upon
during trial. See 8 Charles Alan Wright et al., Federal
Practice and Procedure § 2001 (3d ed. 2011) (noting that
one of the primary purposes of discovery was “[t]o secure
information about the existence of evidence that may be
used at the trial and to ascertain how and from whom it
may be procured”). Indeed such requests have been
routine. In my view, Charrette and its progeny plainly
conflict with the central purpose of the Federal Rules of
Civil Procedure governing discovery (applicable to Board
proceedings pursuant to 37 C.F.R. § 2.120), and it is
                                                            4


telling that the Board here did not rely on Charrette to
justify its evidentiary rulings in this case.
    To be sure, prior to 2007, “[t]he provisions of the Fed-
eral Rules of Civil Procedure relating to automatic disclo-
sure . . . [were] not applicable to Board proceedings.”
Miscellaneous Changes to Trademark Trial and Appeal
Board Rules, 63 Fed. Reg. at 48,098. Under Federal Rule
of Civil Procedure 26(a), parties are required to provide
“without awaiting a discovery request,” inter alia, “the
name . . . of each individual likely to have discoverable
information . . . that the disclosing party may use to
support its claims or defenses . . . [and] a copy . . . of all
documents, electronically stored information, and tangible
things that the disclosing party . . . may use to support its
claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A) (emphasis
added).
     In 2007, the Board adopted the automatic disclosure
requirement, concluding that doing so “will promote more
efficient discovery and trial, reduce incidents of unfair
surprise, and increase the likelihood of fair disposition of
the parties’ claims and defenses.” Miscellaneous Changes
to Trademark Trial and Appeal Board Rules, 72 Fed. Reg.
42,242, 42,244 (Aug. 1, 2007). As the majority points out,
the 2007 amendment does not apply here because this
case was filed in 2005, before the effective date of the
amendment. But the fact that the Board had not yet
adopted the automatic disclosure requirement at the time
this case was filed does nothing to undermine the fact
that a party is required, under the pre-2007 document
production provisions, to produce the documents on which
it intends to rely if so requested during discovery. The
2007 amendment does no more than emphasize the
importance of avoiding surprise in Board proceedings by
requiring parties to automatically produce the documents
5


on which they intend to rely “without awaiting a discov-
ery request.”
                             II
    The sole ground for the Board’s decision refusing to
sanction Nestle for failing to supplement its response to
Midwestern’s discovery requests was that Midwestern,
“having failed to [move to compel], ha[d] waived its right
to object to such testimony and evidence on the ground
that it was not produced during discovery.” J.A. 15. The
majority approves this rationale, holding that “in view of
Midwestern’s failure to test the sufficiency of Nestle’s
objections to the discovery requests by moving to compel
the production of the requested materials, . . . the Board
did not abuse its discretion by refusing to strike Nestle’s
evidence.” Majority Op. at 8-9. While both the federal
rules (before the automatic disclosure requirement) 2 and
the Board’s own rules 3 required a motion to compel as a

    2    See Fed. R. Civ. P. 37(a)(3)(B) (“A party seeking
discovery may move for an order compelling an answer,
designation, production, or inspection . . . if . . . a party
fails to respond that inspection will be permitted--or fails
to permit inspection--as requested under Rule 34.” (em-
phasis added)); Fed. R. Civ. P. 37(b)(2) (“If a party . . .
fails to obey an order to provide or permit discovery, . . .
the court where the action is pending may issue further
just orders.”)
     3   See Trademark Inter Partes Procedure, 37 Fed.
Reg. at 7607 (“If any party . . . fails or refuses to comply
with a request to produce and permit the inspection and
copying of designated things, the party seeking discovery
may apply to the [Board] for an order compelling discov-
ery. If a party . . . fails to obey an order to provide or
permit discovery, the [Board] may [issue sanctions].”); see
also Miscellaneous Changes to Trademark Trial and
Appeal Board Rules, 63 Fed. Reg. at 48,098 (“If a party
fails to comply with an order of the [Board] relating to
discovery, . . . the Board may make any appropriate order,
                                                            6


prerequisite for sanctions for failure to comply with an
initial discovery request, there is no such obligation for
failure to supplement responses to discovery requests
under Federal Rule of Civil Procedure 26(e).
    Rule 26(e) is applicable to the proceeding in this case
pursuant to 37 C.F.R. § 2.120. See Trademark Trial and
Appeal Board Manual of Procedure (“TBMP”) § 408.03 (3d
ed. 2011) (“The duty to supplement disclosures and dis-
covery responses in proceedings before the Board is gov-
erned by Fed. R. Civ. P. 26(e)(1) and (2). Under that rule,
a party that . . . has responded to a request for discovery
with a response is under a duty to supplement or correct
the response in a timely manner . . . .”). Rule 26(e) re-
quires timely supplementation without a motion. It
provides that “[a] party who has . . . responded to an
interrogatory, request for production, or request for
admission [] must supplement or correct its disclosure or
response . . . in a timely manner if the party learns that in
some material respect the disclosure or response is in-
complete or incorrect, and if the additional or corrective
information has not otherwise been made known to the
other parties during the discovery process or in writing.”
Fed. R. Civ. P. 26(e)(1). Other circuits have repeatedly
held that “Rule 26 imposes no requirement, express or
implied, that a motion to compel precede a court’s imposi-
tion of a sanction . . . for failure to supplement [discovery]
responses.” Alldread v. City of Grenada, 988 F.2d 1425,
1436 (5th Cir. 1993). 4 The Board, in adopting the federal

including any of the orders provided in Rule 37(b)(2) of
the Federal Rules of Civil Procedure . . . .”).
    4   See Toth v. Grand Trunk R.R., 306 F.3d 335, 344
(6th Cir. 2002) (“[T]he district court was incorrect that it
lacked the authority [under Rule 37(c)] to sanction defen-
dants in the absence of a court order.”); Thibeault v.
Square D Co., 960 F.2d 239, 245 (1st Cir. 1992) (“While
Fed.R.Civ.P. 37(b) requires that a court order must be in
7


rules, recognized that it was to be “guided by court deci-
sions interpreting these rules.” Miscellaneous Changes to
Trademark Trial and Appeal Board Rules, 63 Fed. Reg. at
48,084.
    The majority relies on TBMP § 523.04 which states
that where a party “fails to file a motion to challenge the
sufficiency of the response [to its discovery request], it
may not thereafter be heard to complain about the suffi-
ciency thereof.” It is far from clear whether this provision
was designed to deal with the supplementation require-
ment, or whether it was limited to deal with the failure to
provide initial responses. In any event, unlike the regula-
tions, this section of the TBMP does not have the force
and effect of law. See In re Pennington Seed, Inc., 466
F.3d 1053, 1059 (Fed. Cir. 2006) (holding that the Trade-
mark Manual of Examining Procedure (“TMEP”) “does not
have the force and effect of law”). In the past, we have
declined to follow provisions of the TMEP where we
conclude that they are incorrect. See, e.g., In re Sones,
590 F.3d 1282, 1288 (Fed. Cir. 2009). Even assuming we
owed some deference to the Board’s interpretation of an
ambiguous rule, see In re Garner, 508 F.3d 1376, 1378-79
(Fed. Cir. 2007), here at the time that Rule 26(e), govern-
ing supplementation of discovery responses, was adopted
in 1972 by the Board, it was quite clear that sanctions
could be imposed without a motion to compel a court

effect, and then violated, as a prerequisite for the imposi-
tion of sanctions thereunder, no such requirement exists
under Rule 26(e). The rule itself furnishes fair warning.
Thus, when Rule 26(e) is flouted, district courts possess
the power to impose sanctions without first issuing a firm
discovery deadline or an admonitory order.” (internal
citations omitted)); see also 8A Wright et al., supra, § 2050
(“[T]here is no need for an order compelling discovery as a
prerequisite to imposition of sanctions for failure to
supplement as required by Rule 26(e).”).
                                                          8


order. As the advisory committee note to the 1970
amendment of Rule 26(e) stated, “[t]he duty [to supple-
ment] will normally be enforced . . . through sanctions
imposed by the trial court, including exclusion of evi-
dence, continuance, or other action, as the court may
deem appropriate.” Fed. R. Civ. P. 26 advisory committee
note (1970 amendment). When the federal rules were
again adopted by the Board in 1998, judicial decisions
(discussed above) had confirmed that a motion to compel
was not required to impose sanctions for failure to comply
with Rule 26(e).
    “[W]henever [one jurisdiction] . . . has borrowed from
the statutes of a [second jurisdiction] provisions which
had received in that [second jurisdiction] a known and
settled construction . . . , that construction must be
deemed to have been adopted by [the first jurisdiction]
together with the text which it expounded, and the provi-
sions must be construed as they were understood at the
time in the [second jurisdiction].” Shannon v. United
States, 512 U.S. 573, 581 (1994) (quoting Capital Transac-
tion Co. v. Hof, 174 U.S. 1, 36 (1899)). Having adopted
Rule 26(e), the Board was obliged to adhere to the inter-
pretation given to the rule in the advisory committee note.
The TBMP interpretation is contrary to the established
view at the time that the Board adopted the federal rules
in 1972 that a motion to compel is not required and that
sanctions may be imposed for non-compliance. The TBMP
interpretation is also contrary to federal court decisions
existing at the time of the 1998 re-adoption of Rule 26(e).
In my view, the majority’s treatment of this issue is also
inconsistent with basic principles of fundamental fairness
in Board proceedings and invites the making of frivolous
objections.
    On the facts of this case, Nestle plainly did not comply
with its supplementation obligations under the federal
9


rules. The objections here, whatever their initial validity,
were improper once Nestle determined to use the docu-
ments at the hearing. A protective order was issued on
March 14, 2006, thus rendering moot Nestle’s confidenti-
ality objection. Nestle’s objections based on privilege and
overbreadth became frivolous when Nestle decided to use
documents responsive to Midwestern’s production re-
quests at the hearing. Nor could Nestle wait until the
hearing to produce the documents. The federal rules are
“not an invitation to hold back material items and disclose
them at the last moment.” 8A Wright et al., supra,
§ 2049.1. Sanctions for the failure to make supplemental
discovery under such circumstances are routine. See
Thibeault v. Square D Co., 960 F.2d 239, 245 (1st Cir.
1992) (“[A] district court confronted with a violation of
Rule 26(e) can fashion an appropriate sanction from a
wide range of options. Preclusion is one of these options.”).
     Accordingly, because Midwestern’s request that Nes-
tle produce the documents on which it intended to rely
was proper, and because Nestle had an affirmative obliga-
tion under Rule 26(e) to supplement its responses to
Midwestern’s discovery requests even in the absence of
Midwestern having moved to compel such responses, I
respectfully dissent. I would remand this case to the
Board for consideration of whether the exclusion of Nes-
tle’s evidence was an appropriate discovery sanction or
whether some other sanction would have been appropri-
ate. See Fed. R. Civ. P. 37(c).